EXHIBIT 10.1

SUMMARY OF 2006 BONUS AWARD SCHEDULE

The following summarizes the amounts awarded to the Chairman of the Board and
Chief Executive Officer of Pinnacle Entertainment, Inc. (the “Company”), Daniel
R. Lee, for 2006 as a cash bonus and a deferred bonus as permitted under
Mr. Lee’s employment agreement:

 

Name and Title

   2006
Cash Bonus    2006
Deferred Bonus

Daniel R. Lee

Chairman of the Board and Chief Financial Officer

   $ 656,250    $ 656,250

The deferred bonus will be deferred and paid over three years, one-third on each
anniversary of such year’s bonus payment date.

 

5